United States Court of Appeals
      for the Federal Circuit
                ______________________

 ARISTOCRAT TECHNOLOGIES AUSTRALIA PTY
  LIMITED AND ARISTOCRAT TECHNOLOGIES,
                     INC.,
             Plaintiffs-Appellants,

                           v.

INTERNATIONAL GAME TECHNOLOGY AND IGT,
           Defendants-Appellees.
          ______________________

                      2010-1426
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 06-CV-3717, Senior
Judge Ronald M. Whyte.
                 ______________________

                Decided: March 13, 2013
                ______________________

    MEREDITH MARTIN ADDY, Brinks Hofer Gilson &
Lione, of Chicago, Illinois, argued for plaintiffs-
appellants. With her on the brief were DOMINIC P.
ZANFARDINO, ROBERT G. PLUTA and JEREMY S. SNODGRASS.
Of counsel on the brief were BLAIR M. JACOBS and
BUREDEN J. WARREN, McDermott Will & Emery LLP, of
Washington, DC; and TERRENCE P. MCMAHON and
ANTHONY DE ALCUAZ, of Menlo Park, California.
2                         ARISTOCRAT TECH   v. INTL GAME TECH

    DEANNE E. MAYNARD, Morrison & Foerster, LLP, of
Washington, DC, argued for defendants-appellees. With
her on the brief were ALEXANDER J. HADJIS, BRIAN R.
MATSUI, MARC A. HEARRON and ADAM A. ELTOUKHY. Of
counsel on the brief was JEFFREY S. LOVE, Klarquist
Sparkman, LLP, of Portland, Oregon.
                ______________________

    Before O’MALLEY, BRYSON *, and LINN **, Circuit Judges.
O’MALLEY, Circuit Judge.
    Aristocrat Technologies Australia PTY Limited and
Aristocrat Technologies, Inc. (collectively, “Aristocrat”)
and International Game Technology and IGT (collectively,
“IGT”) compete in the casino gaming machine industry.
In 2006, Aristocrat brought the current action against
IGT in the Northern District of California alleging that
IGT directly and indirectly infringes two of Aristocrat's
patents—U.S. Patent No. 7,056,215 (“the ’215 patent”)
and U.S. Patent No. 7,108,603 (“the ’603 patent”). The
asserted patents generally relate to gaming machines,
such as slot machines, and claim methods for awarding a
progressive prize through a bonus game that may appear
in addition to the main game. Aristocrat accuses IGT
gaming devices that feature various bonus games in
which a player may win progressive prizes. Following
remand from a previous appeal, IGT moved for summary
judgment of noninfringement.
    On May 13, 2010, the district court granted IGT’s mo-
tion for summary judgment of noninfringement as to all
asserted claims of both patents explaining that IGT's


      Circuit Judge Bryson assumed senior status on
      *

January 7, 2013.
      Circuit Judge Linn assumed senior status on
      **

November 1, 2012.
 ARISTOCRAT TECH   v. INTL GAME TECH                      3
accused products require two separate actors: (1) the
casino via the gaming machine and (2) the player. Under
our decision in Muniauction, the district court found that
the lack of a single entity performing all of the steps of
the asserted claims precludes direct infringement as a
matter of law. See Muniauction, Inc. v. Thomson Corp.,
532 F.3d 1318, 1330 (Fed. Cir. 2008). While Aristocrat’s
appeal of the district court’s claim construction and sum-
mary judgment ruling was pending, we issued our en banc
decision in Akamai Technologies, Inc. v. Limelight Net-
works, Inc., 692 F.3d 1301 (Fed. Cir. 2012). We affirm the
district court’s claim constructions and its ruling on direct
infringement and, in light of our decision in Akamai, we
vacate and remand the portion of the district court’s
ruling on indirect infringement.
                       BACKGROUND
                    A. Patents In Suit
    The ’215 patent, entitled “Slot Machine Game and
System With Improved Jackpot Feature,” issued on June
6, 2006. As described in the specification, the claimed
invention related to a system of linked gaming machines
through which an allegedly improved jackpot mechanism
is provided to a player. Incremental jackpots, i.e., the
payout of an additional prize from a slot machine based
on predetermined conditions in combination with random-
ly selected criteria, are well known in the prior art.
According to the ’215 patent, however, these prior art
systems lack flexibility in both operator control and the
ability to tailor the awarding of prizes to player prefer-
ences. As an improvement on these existing systems, the
’215 patent describes a system wherein an additional
prize is awarded to a player through a secondary feature
game appearing after the main game is completed.
Through the use of this secondary game to award a pro-
gressive jackpot, the ’215 patent provides a system by
which progressive jackpots can be linked across gaming
4                        ARISTOCRAT TECH   v. INTL GAME TECH

platforms (e.g., slot machines, cards, keno, bingo or pa-
chinko), are awarded based on credits wagered, and can
be adjusted without changing the main game. Claim 1 of
the ’215 patent is exemplary for our purposes:
    In a network of gaming machines, each of said
    gaming machines having a user interface activat-
    able by a player to affect game display, each of
    said gaming machines being capable of accepting
    different wager amounts made by the player, a
    method of randomly awarding one progressive
    prize from a plurality of progressive prizes using a
    second game to select said one progressive prize, a
    display of said second game being triggered upon
    an occurrence of a random trigger condition hav-
    ing a probability of occurrence related to the
    amount of the wager, comprising:
       making a wager at a particular gaming
       machine in the network of gaming ma-
       chines;
       initiating a first main game at said par-
       ticular gaming machine;
       causing a second game trigger condition to
       occur as a result of said first main game
       being initiated, said second game trigger
       condition occurring randomly and having
       a probability of occurrence dependent on
       the amount of the wager made at said par-
       ticular gaming machine, said step of caus-
       ing the second game trigger condition
       including:
           (1) selecting a random number
           from a predetermined range of
           numbers;
           (2) allotting a plurality of numbers
           from the predetermined range of
 ARISTOCRAT TECH   v. INTL GAME TECH                      5
            numbers in proportion to the
            amount of the wager made at said
            particular gaming machine, said
            step of allotting including allotting
            one number for each unit of cur-
            rency of the amount wagered; and
            (3) indicating the occurrence of the
            second game trigger condition if
            one of the allotted numbers
            matches the selected random
            number;
        triggering a second game to appear at said
        particular gaming machine in response to
        said occurrence of said second game trig-
        ger condition, said second game appearing
        after completion of said first main game;
        randomly selecting said one progressive
        prize from said plurality of progressive
        prizes that has been won;
        displaying said second game to the player
        at said particular gaming machine in re-
        sponse to said triggering;
        activating said user interface at said par-
        ticular gaming machine by said player
        during said displaying of said second game
        to affect the display of said second game;
        identifying to the player said one progres-
        sive prize from said plurality of progres-
        sive prizes that has been won; and
        awarding said one progressive prize from
        said plurality of progressive prizes that
        has been won.
’215 patent col. 8 l. 45 – col. 9 l. 25. Figure 2 of the ’215
patent shows the algorithm by which the system awards a
6                        ARISTOCRAT TECH   v. INTL GAME TECH

progressive prize to a player.




Through this algorithm, random numbers are generated
 ARISTOCRAT TECH   v. INTL GAME TECH                     7
from a predetermined range based on the preferences of
the operator. The system then selects a random number
from that range and allocates a contribution to the pro-
gressive prize based on the number of credits wagered by
the player. The player’s numbers are then selected, again
based on the number of credits wagered, and compared to
the random number generated in step 21. If the random
number matches one of the player’s numbers, the system
initiates the feature game through which the value of the
progressive jackpot to be paid to the player is determined.
If the feature game is not triggered—i.e., there is not a
match between one of the player’s numbers and the
random number—a new random number is selected and
the system waits for the main game to be initiated again.
       The ’603 patent, also entitled “Slot Machine Game
and System With Improved Jackpot Feature,” issued on
September 19, 2006 and is a continuation of the ’215
patent. The claims of the ’603 patent are substantially
similar for the purposes of this appeal to the claims of the
’215 patent except that they lack the step of “activating
said user interface at said particular gaming machine by
said player during said displaying of said second game to
affect the display of said second game.” The removal of
this step means the progressive jackpot awarded to the
player is selected randomly rather than based on input
from the player.
                   B. Procedural History
    On June 12, 2006, Aristocrat filed suit against IGT for
infringement of the ’215 patent in the United States
District Court for the Northern District of California.
Aristocrat amended its complaint to assert infringement
of the ’603 patent upon the issuance of that patent. After
the parties completed claim construction briefing, IGT
moved for summary judgment of invalidity based on a
theory that the ’215 patent was abandoned and that
Aristocrat failed to properly revive the application. In
8                        ARISTOCRAT TECH   v. INTL GAME TECH
addition, according to IGT, the improperly revived ’215
patent application anticipated the ’603 patent under 35
U.S.C. § 102(b). The district court granted IGT's motion
on June 13, 2007 and entered final judgment in favor of
IGT. Aristocrat Techs. Austl. Pty, Ltd. v. Int’l Game Tech.,
No. 06-CV-3717, 2007 U.S. Dist. LEXIS 97582 (N.D. Cal.
Sept. 4, 2007). Aristocrat timely appealed and, on Sep-
tember 22, 2008, we reversed the judgment of the district
court finding “that improper revival may not be asserted
as a defense in an action involving the validity or in-
fringement of a patent.” Aristocrat Techs. Austl. Pty Ltd.
v. Int’l Game Tech., 543 F.3d 657, 663 (Fed. Cir. 2008).
Accordingly, we remanded the case to the district court.
    On February 19, 2009, IGT filed a Motion for Sum-
mary Judgment of Noninfringement (IGT’s “Motion”)
arguing, based on a joint infringement defense, that IGT
performs some, but not all, of the claimed steps in the
asserted patents. The district court held a claim con-
struction hearing on March 18, 2009, based on the brief-
ing filed prior to the first appeal. On May 14, 2009, the
district court entered its claim construction order and
ordered supplemental briefing on terms—including “mak-
ing a wager” and “awarding”—at issue in this appeal.
The parties addressed the supplemental terms in the
remaining briefing on IGT’s Motion.
    On May 13, 2010, the district court granted summary
judgment in favor of IGT. The district court analyzed
Aristocrat’s infringement contentions under the frame-
work we set forth in Muniauction, whereby direct in-
fringement requires a single party to perform every step
of a claimed method and, where more than one party
performs the steps of the claimed method, there can be no
infringement absent direction or control over the entire
process by the accused party. Aristocrat Techs. Austl. Pty,
Ltd. v. Int’l Game Tech., 714 F. Supp. 2d 991, 995 (N.D.
Cal. 2010). Finding it “undisputed that the ‘activating
user interface’ step is performed by the player, not by the
 ARISTOCRAT TECH   v. INTL GAME TECH                       9
gaming machine,” and thus the ’215 patent requires that
“at least one step must be performed by the player, and at
least one step must be performed by the gaming ma-
chine,” the district court turned to the question of whether
IGT exercised direction or control over the player’s per-
formance of the “activating a user interface” step. Id.
    The district court first rejected Aristocrat’s theory
that IGT’s provision of free credits to a player is sufficient
direction or control such that a player’s actions are at-
tributable to IGT. Next, the court addressed Aristocrat’s
contention that IGT infringes the claimed methods
through its testing of the accused machines by IGT em-
ployees. While the “testing” theory of infringement solved
Aristocrat’s divided infringement problem with respect to
the “activating a user interface” limitation, the district
court found that IGT failed to practice the step of “award-
ing said one progressive prize from said plurality of
progressive prizes that has been won” while testing the
machines. As a matter of claim construction, the district
court held that the “awarding” step “requires more than
displaying the amount of the prize won.” Id. at 997.
Thus, because “[i]t is undisputed that during the testing
of gaming machines legal entitlement to a prize is never
conferred upon IGT employees,” the district court found
that the “awarding” step is not performed during testing.
Id.
    With respect to the ’603 patent—which lacks the “ac-
tivating a user interface” limitation—the district court
analyzed whether the “making a wager” step also requires
some action by a player. Considering both the intrinsic
evidence, in the form of the shared specification of the
’215 and ’603 patents and the prosecution history of the
’215 patent, and the extrinsic evidence, introduced
through expert testimony submitted by Aristocrat, the
district court rejected Aristocrat’s contention that “mak-
ing a wager” means processing a bet. Rather, the court
agreed with IGT and construed the term “to mean betting,
10                       ARISTOCRAT TECH   v. INTL GAME TECH
which is an act performed by the player.” Id. at 1000.
The court also noted that, until IGT brought its Motion,
Aristocrat interpreted “making a wager” as a step per-
formed by the player as opposed to the operator of the
gaming machine. Id. Having previously considered and
rejected Aristocrat’s contention that IGT directs or con-
trols the players by providing free credits and that IGT
performs the “awarding” step while testing the machines,
the district court granted summary judgment of nonin-
fringement in favor of IGT on both the ’215 and ’603
patents.
    On June 15, 2010, the district court granted Aristo-
crat's motion for entry of final judgment of noninfringe-
ment.      Aristocrat timely appealed and we have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
     On appeal, Aristocrat contests the district court’s con-
struction of “making a wager” and “awarding said one
progressive prize.” Aristocrat also argues that material
issues of fact exist as to whether IGT performs the “mak-
ing a wager” and “awarding” steps under the district
court’s constructions. IGT contends, in turn, that the
district court correctly construed these terms and that
summary judgment of noninfringement is separately
supportable because, in the accused devices, the bonus
game appears before, rather than after, the conclusion of
the main game, and thus does not satisfy the limitation
that the “second game appears after completion of said
first main game.”
                  A. Claim Construction
    We review claim construction de novo. Cybor Corp. v.
FAS Techs., Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en
banc). To interpret the claims, we look first to the intrin-
sic evidence in the record, including the claim language,
the written description, and the prosecution history.
 ARISTOCRAT TECH   v. INTL GAME TECH                    11
Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582
(Fed. Cir. 1996). Although it is less significant than
intrinsic evidence, a court can consider extrinsic evidence
in the record, which “consists of all evidence external to
the patent and prosecution history, including expert and
inventor testimony, dictionaries, and learned treatises.”
Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir.
2005) (en banc) (internal quotation marks omit-
ted)(citation omitted). A claim’s preamble may limit the
claim when the claim drafter uses the preamble to define
the subject matter of the claim. Allen Eng’g Corp. v.
Bartell Indus., 299 F.3d 1336, 1346 (Fed. Cir. 2002).
         1. “awarding said one progressive prize”
     In granting summary judgment for IGT, the district
court found no evidence that the patentee intended the
term “awarding said one progressive prize” to mean
something other than its ordinary meaning. Thus, the
court construed the “awarding prize” limitation as confer-
ring rights to a prize as opposed to simply displaying for
viewing the amount of the prize won. Specifically, the
district court found that the claims of the ’215 patent
include both the steps of identifying the prize to a player
and awarding said prize to the player; if the awarding
step could be met by displaying the prize amount, the
identifying step would be rendered superfluous. Because
“[i]t is undisputed that during the testing of gaming
machines, legal entitlement to a prize is never conferred
upon IGT employees,” the district court determined that
the “awarding step” was not performed by IGT during the
testing of the machines and summary judgment in favor
of IGT was appropriate. Aristocrat, 714 F. Supp. 2d at
997.
     Aristocrat argues on appeal that, contrary to the dis-
trict court’s construction, the “awarding” step does not
“require a transfer of legal entitlement to the prize” and
that “awarding” means “presenting” or “display[ing]” to
12                       ARISTOCRAT TECH   v. INTL GAME TECH
“the player the monetary amount determined to be due.”
Appellant’s Br. at 31-32. Aristocrat first argues that “the
intrinsic evidence shows that the ‘awarding’ step occurs
when the gaming machine presents” or “display[s] to the
player” a “monetary amount due.” Id. at 32. For exam-
ple, because the preamble of each of the claims begins
with: “In a network of gaming machines . . . ,” Aristocrat
asserts that the specification confirms its understanding
that the system itself, without involvement of the game
operator or the player, performs the awarding step.
Aristocrat also points to the statement that:
     [p]referably, the prize awarded in a jackpot game
     by the system of the present invention, is a mone-
     tary amount the value of which is incremented
     with each game played on each gaming machine
     or console in the system. Alternatively, the in-
     crementation can take place on a per token bet
     basis.
’215 patent col. 4 ll. 45-50. And according to Aristocrat,
that Figure 2 depicts a “prize awarding algorithm” that
may be programmed into the gaming machine in an
embodiment of the claimed method is further evidence
that the system performs the awarding step without
involvement of the player. Finally, Aristocrat argues that
defining “awarding” in terms of conferring a “legal enti-
tlement” produces an absurd result, wherein “claim scope
could differ from jurisdiction to jurisdiction, depending on
what constitutes ‘legal entitlement.’” Appellant’s Br. at
36. The awarding step, therefore, could never be met “by
a gaming machine in Utah or Hawaii because under their
laws no person is legally entitled to an award by a slot
machine.” Id. at 37. Yet, in other states where gambling
is legal, Aristocrat argues, “that same person playing the
same machine with the same outcome may be legally
entitled to an award.” Id.
     IGT counters that Aristocrat’s construction is “at odds
 ARISTOCRAT TECH   v. INTL GAME TECH                         13
with the ordinary meaning of ‘awarding’” in that it fails to
correspond to the dictionary definitions cited by Aristo-
crat. Appellee’s Br. at 33. IGT also contends that Aristo-
crat’s construction is inconsistent with the claim language
surrounding the term at issue. Specifically, as did the
district court, IGT points to the additional steps of “dis-
playing” and “identifying” the prize as confirmation that
awarding means conferring an entitlement, rather than
“presenting” the amount due. Thus “awarding” must
have a different meaning from those other terms and
Aristocrat’s construction “would render the ‘identifying’
step superfluous.” Id. at 35 (citing Merck & Co. v. Teva
Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005)
(“A claim construction that gives meaning to all the terms
of the claim is preferred over one that does not do so.”)).
And, the “construction that Aristocrat would give to
‘awarding,’ i.e., displaying to the player the amount to be
awarded, is precisely the same action that is performed in
the immediately preceding step[] [of] ‘identifying to the
player said one progressive prize . . . that has been won.’”
Appellee’s Br. at 35.
    IGT also argues that the specification uses “award”
and “pay” interchangeably. First, IGT points to the
specification’s descriptions of prior art schemes for induc-
ing play at slot machines:
    Many schemes have been devised in the past to
    induce players to play slot machines including
    schemes such as specifying periods during which
    jackpot prizes are increased or bonus jackpots
    paid. Other schemes involve awarding an addi-
    tional prize to a first player to achieve a prede-
    termined combination on a poker machine.
’215 patent col. 1 ll. 13-18 (emphasis added);
    [O]ne . . . prior art arrangement . . . pays the jack-
    pot prize when the count reaches some predeter-
    mined and randomly selected number. In a more
14                         ARISTOCRAT TECH   v. INTL GAME TECH
     recent prior art arrangement, . . . the prize is
     awarded to a machine when the game number it
     is allocated matches a preselected random num-
     ber.
’215 patent col. 1 ll. 26-35 (emphasis added). IGT also
refutes Aristocrat’s reliance on Figure 2 and argues that
“Figure 2 and a discussion of it in the specification make
clear that paying the award is part of the awarding pro-
cess.” Appellee’s Br. at 37. IGT notes that the last step
on the flowchart depicted in Figure 2 is to “wait for input
to indicate prize paid and machine unlocked.” ’215 patent
Fig. 2. In addition, IGT cites the specification’s discussion
of Figure 2, which explains that:
     In the preferred embodiment, a prize is always
     awarded to the jackpot feature game, the feature
     game being used to determine the size of the prize
     to be awarded (see step 27). The winning machine
     is then locked up (see step 28) and the controller
     awaits an indication that the prize has been paid
     before allowing the machine to be unlocked (see
     step 29). In some embodiments, the machine will
     not be locked up in steps 28 and 19, but instead
     the prize will simply be paid . . . .
’215 patent col. 6 ll. 38-45.
    We agree with IGT and the district court that the
awarding step must be construed as conferring rights
from the operator of the game to the player. While Aris-
tocrat does cite evidence suggesting that the “awarding”
step is performed by a component within “a network of
gaming machines,” that evidence fails to show that
awarding means “presenting to the player the monetary
amount determined to be due.” Aristocrat’s reliance on
the statement in the summary of the invention that
“[p]referably, the prize awarded in a jackpot game by the
system of the present invention, is a monetary amount
the value of which is incremented with each game played
 ARISTOCRAT TECH   v. INTL GAME TECH                    15
on each gaming machine or console in the system” is
misplaced because that sentence merely describes the
character of the prize to be awarded; it does not define
what constitutes the awarding step. ’215 patent col. 4 ll.
44-48.
    Aristocrat’s proposed construction of the “awarding”
step is also inconsistent with the surrounding claim
language. As noted by the district court and IGT, this
claim language shows that “the ‘awarding prize’ step
cannot be met simply by displaying [or ‘presenting’] the
amount of the prize won” because “this would render the
‘identifying prize’ step superfluous.” Aristocrat, 714 F.
Supp. 2d at 996. Aristocrat attempts to differentiate
between these two steps by arguing that the “identifying”
step involves “indicat[ing] which one of the four named
progressive prizes is won” without displaying the amount
of the prize, while the “awarding” step displays the
amount of the prize. Appellant’s Br. at 34-35. This
distinction lacks support in the intrinsic record and is
inconsistent with the ordinary meaning of the terms
“identifying” and “awarding.” Both steps use identical
language to refer to the object of the claimed action: “said
one progressive prize from said plurality of progressive
prizes that has been won.” Yet, Aristocrat would have
this language mean different things depending on the
step in which it is used. In the “identifying” step, Aristo-
crat would have this language mean the “type” of progres-
sive prize won, “e.g., grand, major, minor or mini.” Id. at
34. With respect to the “awarding” step, Aristocrat would
have the identical language mean the “amount” of the
progressive prize won. The only difference in the lan-
guage of the two steps, however, is that one begins with
“identifying to the player,” while the other begins with
“awarding.” Aristocrat does not explain how this distinc-
tion supports two distinct meanings of “said one progres-
sive prize from said plurality of progressive prizes that
has been won.”
16                        ARISTOCRAT TECH   v. INTL GAME TECH
      Nor does the specification support such a distinction.
The ’215 patent describes an embodiment in which the
“feature jackpot screen and signs display which jackpot
has been won,” but this description does not assign a
different meaning to the “said one progressive prize”
language depending on the step in which it appears. See
’215 patent col. 8 ll. 10-11. Rather, this embodiment
demonstrates that Aristocrat’s construction of the “award-
ing” step would render the identifying step superfluous.
Specifically, the above-cited description uses “display” to
describe the action which Aristocrat claims is performed
during the “identifying” step, i.e., indicating what type of
prize was won. And, “display” is the same verb Aristocrat
uses to describe the action performed during the “award-
ing” step. Compare ’215 patent col. 8 ll. 10-11 (“[T]he
feature jackpot screens and signs display which jackpot
has been won.”) (emphasis added), with Appellant’s Br. at
35 (“The ‘awarding’ step occurs when the ‘monetary
amount’ . . . is displayed to the player in a jackpot game . .
. .”) (emphasis added). If one were to substitute “display”
for both “identifying” and “awarding” in the claims, the
only distinction between the steps would be the “to the
player” language in the identifying step. The absence of
“to the player” in the “awarding” step, however, cannot
justify Aristocrat’s proposed dichotomy wherein one step
involves displaying the monetary amount of the prize
while the other displays the type of prize won. The dis-
trict court’s—and our—construction does not suffer from
the same infirmity. Under the correct construction, “said
one progressive prize from said plurality of progressive
prizes that has been won” would have the same meaning
in both steps, and the “identifying” step is not superflu-
ous.
    We also reject Aristocrat’s contention that the district
court’s construction would result in inconsistent treat-
ment of the patent in different jurisdictions. Gambling
may be tolerated to a greater or lesser extent in different
 ARISTOCRAT TECH   v. INTL GAME TECH                      17
states but we do not construe the awarding step—or view
the district court’s determination—so narrowly as to be
dependent on a particular state’s gambling regulations.
The critical aspect of the construction of the “awarding”
step is the transfer of the right to a prize from the casino
operator to the player—a transfer that not even Aristo-
crat alleges occurs during IGT’s testing of their equip-
ment. That a particular state’s law may complicate a
player’s ability to enforce collection of their prize does not
affect the operation of the system claimed in the asserted
patents or our construction of the “awarding” step.
     Finally, while we see no reason to resort to considera-
tion of extrinsic evidence, given the clarity of the claim
term itself and the support within the specification, we
note that our construction is fully consistent with the
dictionary definitions put forward by both parties. Aristo-
crat argues that, in relying on the dictionary definition,
the district court imported an extraneous limitation into
the claims. But, contrary to this contention, the district
court simply used the provided definitions to inform its
understanding of the “ordinary and customary” meaning
of the word “award.” See Phillips, 415 F.3d at 1322-23
(“Dictionaries or comparable sources are often useful to
assist in understanding the commonly understood mean-
ing of words and have been used both by our court and the
Supreme Court in claim interpretation.”); see also id.
(“[J]udges are free to consult dictionaries . . . at any time
in order to better understand the underlying technology
and may also rely on dictionary definitions when constru-
ing claim terms, so long as the dictionary definition does
not contradict any definition found in or ascertained by a
reading of the patent documents.”) (internal quotation
marks omitted)(citation omitted).
                   2. “making a wager”
    The claims of the asserted patents describe a network
of gaming machines, “each of said gaming machines being
18                        ARISTOCRAT TECH   v. INTL GAME TECH
capable of accepting different wager amounts made by a
player.” ’603 patent col. 8 ll. 8-10; see also ’215 patent col.
8 ll. 47-49, col. 9 ll. 28-30. As interpreted by the district
court, this claim language “indicates that gaming ma-
chines accept wagers, while players make wagers.” Aris-
tocrat, 714 F. Supp. 2d 991, 994 (N.D. Cal. 2010)
(emphasis in original). Thus, the district court construed
“‘making a wager’ to mean betting, which is an act per-
formed by the player.” Id. at 1000. Aristocrat contends
that the district court improperly added the limitation
that the act is performed by the player and that “making
a wager” is merely carrying out a bet. Under Aristocrat’s
proposed construction, all of the steps would have been
performed by a single actor during normal play.
     Aristocrat argues on appeal that the district court
failed to recognize that when the claims require that a
step be performed by the player—namely the “activating
step” of the ’215 patent—the claim explicitly states “by
the player” and that claim 4 of the ’215 patent—the
method of claim 2 wherein the step of making a wager
includes betting a plurality of credits—confirms that the
gaming machine itself carries out a bet. Aristocrat’s
contentions are inconsistent with the specification, how-
ever. For example, when describing the algorithm used
by the gaming machine, the Abstract makes clear that
credits are bet by the player:
     Prior to each game, the gaming machine (10) se-
     lects a random number from a range of numbers
     and during each game, the machine allocates the
     first n numbers in the range, where n is the num-
     ber of credits bet by the player in that game.
’215 patent at [57]. In addition, when describing prior art
machines, the specification speaks in terms of the player
as the actor doing the betting:
     With some prior art combination based trigger ar-
     rangements there is a serious disadvantage in
 ARISTOCRAT TECH   v. INTL GAME TECH                      19
   that the player betting a single token per line, is
   just as likely to achieve a jackpot as the player
   playing multiple tokens per line. This has the ef-
   fect of encouraging players playing for the bonus
   jackpot to bet in single tokens, rather than betting
   multiple tokens per game.
Id. col. 1 ll. 42-48 (emphasis added). The specification
also appears to use “playing” and “betting” synonymously,
referring, in both cases, to actions of the player:
   Typically, it would be expected that the game re-
   turn (RTP) is independent of the number of coins
   bet per line. With conventional progressive jack-
   pot games though, increasing the credits bet per
   line creates a relative disadvantage as far as RTP
   is concerned. Lets [sic] say the start-up amount
   for a feature jackpot is $10000. A player who is
   playing 1 credit per line has a chance for $10000
   for each credit played, whereas a player playing 5
   credits per line only has a chance for $2000 for
   each credit played. This creates a scale of dimin-
   ishing returns. The smart player who gambles for
   the feature jackpot only, will always cover all
   playlines, but will only bet 1 credit per line be-
   cause the prize paid for the feature jackpot is the
   same irrespective of the bet.
Id. col. 2 ll. 3-16 (emphasis added). The above passages
show that: (1) “betting” is an action performed by the
player; and (2) contrary to Aristocrat’s contention, the
term “credits bet” refers to credits that were bet by the
player.
       Nor does the prosecution history support Aristo-
crat’s position that the machine itself makes the bet. As
originally drafted, the “making a wager” step made clear
that “betting” is performed by the player and that the
machine “allows” such betting: “allowing the player to bet
a plurality of credits for a single play at a gaming ma-
20                       ARISTOCRAT TECH   v. INTL GAME TECH
chine in the bank of gaming machines.” J.A. 575 (empha-
sis added). Through an amendment, Aristocrat modified
the above language as follows, resulting in the language
that issued as the “making a wager” step: “allowing the
player to bet a plurality of credits for a single play making
a wager at a particular gaming machine in the bank
network of gaming machines.” J.A. 629 (emphasis and
strikethrough in original). By removing the reference to
the actor that “allows” the betting, Aristocrat, at best,
introduced ambiguity into the claim. The amendment did
not clearly limit the claim to activity by the machine as
opposed to the player.
       Aristocrat further argues that the district court er-
roneously treated “wager”—as it appears in the phrase
“making a wager”—and “wager amount”—as it appears in
the preamble of claim 2 of the ’215 patent—as synony-
mous. According to Aristocrat, this error led the court to
conclude that, because the preamble states that “wager
amounts” are made by a player, “wagers” must also be
made by a player. In doing so, Aristocrat contends, “the
district court improperly rendered meaningless the term
‘amount’ in the preamble, and read the limitation ‘by a
player’ into the phrase ‘making a wager.’” Appellant’s Br.
at 45. In Aristocrat’s view, the player identifies a “wager
amount” while the gambling machine “carrie[s] out” a
“‘wager’ (or bet).” Id.
      Aristocrat’s arguments lack merit. As the district
court found, the use of “amounts” is necessary in the
preamble passage but not in the “making a wager” step.
An asserted purpose of the patented invention was to
overcome a disadvantage in the prior art in which a
player had no incentive to bet more than a single credit
per game because the odds of winning the bonus were the
same regardless of the number of credits bet. The patent-
ee overcame this disadvantage by tying the odds of win-
ning the bonus to the number of “credits bet,” i.e., the
wager amount, made by the player. Thus, for the inven-
 ARISTOCRAT TECH   v. INTL GAME TECH                        21
tion to work, the gaming machine must be “capable of
accepting different wager amounts made by the player,”
as the preamble recites; if a gaming machine could accept
only one wager amount, e.g., a single credit, the machine
could not perform the asserted purpose of the invention,
i.e., varying the probability of the appearance of the
feature game based on the number of credits bet. ’603
patent col. 8 ll. 9-10, ’215 patent col. 8 l. 48. Similarly, the
“causing a second game trigger condition” step discusses
the “amount of the wager” because, as in the preamble,
the inclusion of “amount” was necessary to explain the
relationship between the value of the wager and the
probability of the feature game appearing. ’215 patent
col. 8 ll. 59-64; col. 8 ll. 22-25 (“causing a second game
trigger condition to occur . . . said second game trigger
condition occurring randomly and having a probability of
occurrence dependent on the amount of the wager made at
said gaming machine . . .”) (emphasis added).
        In the “making a wager” step it is unnecessary to
refer to “amounts” because the step does not discuss tying
the odds of the feature game’s appearance to the amount
of the wager. Thus, contrary to Aristocrat’s contention,
the district court did not treat “wager” as synonymous
with “wager amounts.” Rather, it recognized that “wager
amount” referred to the amount (or value) of the wager—
i.e., the number of credits bet—whereas, standing alone,
“wager” simply referred to a bet. The preamble makes
clear that the player chooses “different wager amounts”
and, absent contrary evidence, it is reasonable to conclude
that the same actor that chooses “wager amounts” also
makes “wagers.”
       Aristocrat also claims that the district court “im-
properly disregarded” its expert’s declaration as concluso-
ry. We agree with the district court’s characterization of
Mr. Crevelt’s declaration and see nothing improper in
discounting conclusory statements as “not useful.” See
Phillips, 415 F.3d at 1318 (“[E]xtrinsic evidence in the
22                        ARISTOCRAT TECH   v. INTL GAME TECH
form of expert testimony can be useful to a court for,”
inter alia, the purpose of “establish[ing] that a particular
term in the patent or the prior art has a particular mean-
ing in the pertinent field. However, conclusory, unsup-
ported assertions by experts as to the definition of a claim
term are not useful to a court.”) (citations omitted). While
Crevelt’s declaration explains, at length, how a gambling
machine’s software “carr[ies] out or implement[s] a bet by
executing computer code,” it fails to explain whether the
patent’s use of “making a wager” refers to: (1) the steps
performed by the gaming machine when it implements a
bet; or (2) to the antecedent acts performed by the player
when she places a bet. See J.A. 442-43. Instead, Crevelt’s
declaration “assumes that ‘making wager’ means pro-
cessing a bet” and then explains how the machine per-
forms the processing. The district court explained the
circularity of Crevelt’s reasoning as follows:
     Crevelt explains that microprocessors have been
     used to control gaming machines since the early
     1980s, and whenever a bet is placed, microproces-
     sors must carry out a sequence of programming
     steps, in particular, the step of transferring cred-
     its from the credit meter to the bet meter. Crevelt
     Decl. ¶¶ 6, 11. Since microprocessor involvement
     is required to process a bet, Crevelt concludes that
     “making a wager” necessarily refers to the proce-
     dure by which microprocessors transfer credits
     from the credit meter to the bet meter. See id. at
     ¶ 6 (“IGT's proposed construction, in effect, would
     divest the gaming machine of any function related
     to processing a wager amount.”). This reasoning,
     however, begs the question since it assumes that
     “making a wager” means processing a bet. If
     “making a wager” refers to processing a bet, one
     may infer that “making a wager” describes this
     microprocessor step. On the other hand, if “mak-
     ing a wager” refers to the act of betting, then it
 ARISTOCRAT TECH   v. INTL GAME TECH                     23
   would describe an act by the player rather than
   the microprocessor.
Aristocrat, 714 F. Supp. 2d at 999 (footnote omitted).
    Aristocrat urges us to find that Phillips requires only
that an expert explain “how” a person of ordinary skill in
the art would understand the term, but that an expert
need not explain “why” a person of ordinary skill in the
art would understand a term in a particular manner.
This argument ignores Phillips’s teaching that “concluso-
ry, unsupported assertions by experts as to the definition
of a claim term are not useful to a court.” 415 F.3d at
1318 (emphasis added). By failing to explain why a
person of ordinary skill in the art would understand
“making a wager” to describe the steps performed by the
microprocessor in processing the bet, Crevelt failed to
support his assertion that “making a wager,” as under-
stood by a person of ordinary skill in art, “means transfer
of credits from the credit meter to the bet meter by the
game software.” J.A. 443. We find that the district court
properly applied Phillips when it discounted Crevelt’s
declaration. 1



      1  In its reply brief, Aristocrat attempts to bolster
Crevelt’s declaration by citing, for the first time, a Penn-
sylvania gambling regulation that describes a gaming
machine configured to wager credits:
      A slot machine approved for use in a licensed
      facility must be configured to wager credits
      available for play in the following order: (1)
      Noncashable credits. (2) Cashable credits.

    58 Pa. Code § 461a.7(x) (2010). This extrinsic evi-
dence of industry-specific usage was not part of the record
before the District Court, and Aristocrat cannot raise it
for the first time on appeal—let alone in reply. See, e.g.,
24                       ARISTOCRAT TECH   v. INTL GAME TECH
     For the reasons stated above, we agree with the dis-
trict court that the term “making a wager” should be
construed to mean “betting, which is an act performed by
the player.”
                 B. Direct Infringement
    Having construed the disputed claims, we turn to the
district court’s grant of summary judgment of nonin-
fringement. This court “reviews the district court’s grant
or denial of summary judgment under the law of the
regional circuit.” Bd. of Trs. of Leland Stanford Junior
Univ. v. Roche Molecular Sys., 583 F.3d 832, 839 (Fed.
Cir. 2009), aff'd, 131 S. Ct. 2188, 180 L. Ed. 2d 1 (2011)
(internal quotation marks omitted)(citation omitted). The
Ninth Circuit reviews de novo a district court’s grant or
denial of summary judgment. Humane Soc'y of the US v.
Locke, 626 F.3d 1040, 1047 (9th Cir. 2010).
    To establish liability for direct infringement of a
claimed method or process under 35 U.S.C. § 271(a), a
patentee must prove that each and every step of the
method or process was performed. BMC Res., Inc. v.
Paymentech, L.P., 498 F.3d 1373, 1378 (Fed. Cir. 2007);
Muniauction, 532 F.3d 1318. In the recent en banc deci-
sion of this court in Akamai, we addressed the require-
ments for infringement under 35 U.S.C. § 271(b) but
found that “we have no occasion at this time to revisit any
of those principles regarding the law of divided infringe-
ment as it applies to liability for direct infringement
under 35 U.S.C. § 271(a).” Akamai, 692 F.3d at 1307.
Thus, “for a party to be liable for direct patent infringe-
ment under 35 U.S.C. § 271(a), that party must commit
all the acts necessary to infringe the patent, either per-
sonally or vicariously.” Id. (citing Cross Med. Prods., Inc.
v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1311

Conoco, Inc. v. Energy & Envtl. Int'l, L.C., 460 F.3d 1349,
1358-59 (Fed. Cir. 2006).
 ARISTOCRAT TECH   v. INTL GAME TECH                    25
(Fed. Cir. 2005); Fromson v. Advance Offset Plate, Inc.,
720 F.2d 1565, 1568 (Fed. Cir. 1983)).
    For method claims—such as those at issue here—a
patent holder must establish that an accused infringer
performs “all the steps of the claimed method, either
personally or through another acting under his direction
or control. Direct infringement has not been extended to
cases in which multiple independent parties perform the
steps of the method claim.” Id. at 1307. We have stated
previously that “the control or direction standard is
satisfied in situations where the law would traditionally
hold the accused direct infringer vicariously liable for the
acts committed by another party that are required to
complete performance of a claimed method.” Muniauc-
tion, 532 F.3d at 1330.
    Under the claim constructions discussed above, no
single actor performs all of the steps of the claimed meth-
ods. With respect to the ’215 patent, Aristocrat admits
that a player, rather than the casino or game operator,
performs the step of “activating said user interface at said
particular gaming machine by said player during said
displaying of said second game to affect the display of said
second game.” See, e.g., Appellant’s Br. at 43, 46-7.
Similarly, as recited in all the asserted claims, a player,
rather than the game operator, “makes a wager.” Thus,
to be liable for direct infringement, IGT must exercise
direction or control over a player playing the game.
    The district court correctly determined that no mate-
rial issue of fact existed as to IGT’s lack of direction or
control over the player. In opposition to IGT’s motion for
summary judgment, Aristocrat argued that IGT controls
or directs the behavior of players by providing free credits
to players to induce them to gamble at IGT's machines. As
the district court found, “[w]hile providing players with
free credits might encourage some people to gamble at
IGT's machines, players are not obligated to use their free
26                        ARISTOCRAT TECH   v. INTL GAME TECH
credits, nor are players acting on behalf of IGT when they
use their free credits on IGT's machines.” Unable to
“discern any legal theory under which IGT is vicariously
liable for players’ actions as a general matter,” the district
court appropriately found no direct infringement. On
appeal, Aristocrat contends that “[t]he player’s entire
gaming experience is dictated by IGT’s programming of
the gaming machine” and that IGT causes the player to
make a wager and activate a user interface. Thus, accord-
ing to Aristocrat, the player’s actions are the “natural,
ordinary, and reasonable consequences” of IGT's conduct. 2
    Our case law does not recognize the test that Aristo-
crat proposes and we decline to so extend it here. As we
stated in Akamai, “this court has rejected claims of liabil-
ity for direct infringement of method claims in cases in
which several parties have collectively committed the acts
necessary to constitute direct infringement, but no single
party has committed all of the required acts.” Akamai,
692 F.3d at 1307 (citing BMC, 498 F.3d at 1381 (“Direct
infringement is a strict-liability offense, but it is limited
to those who practice each and every element of the
claimed invention.”); Muniauction, 532 F.3d at 1329
(same)). One party’s direction or control over another in a

     2 Aristocrat argues for the first time in reply that the
direction and control test is satisfied under the now
vacated panel decision in Akamai because “the casino is
contractually obligated to the player to properly run the
game once a wager is made.” Appellant’s Reply Br. at 22
(citing Akamai, 629 F.3d at 1319 (“[J]oint infringement
occurs when a party is contractually obligated to the
accused infringer to perform a method step.”) We find
this argument to be untimely raised, see Carbino v. West,
168 F.3d 32 (Fed. Cir. 1999), as well as unavailing. Even
if we assume a contractual obligation on the part of the
casino to pay the player, that would not make the player’s
actions those of the casino.
 ARISTOCRAT TECH   v. INTL GAME TECH                    27
principal-agent relationship or like contractual relation-
ship operates as an exception to this general rule, but
absent that agency relationship or joint enterprise, we
have declined to find one party vicariously liable for
another’s actions. See Akamai, 692 F.3d at 1307; Cross
Med. Prods., 424 F.3d at 1311 (no liability for direct
infringement if the party that is directly infringing is not
acting as an agent of, or at the direction of, the accused
infringer). IGT has no such relationship with the player.
Neither is the agent of the other, nor can we discern a
theory under which one would be vicariously liable for the
other’s actions.
    Finally, Aristocrat argues that a reasonable jury could
find that IGT directly infringes during the testing of its
machines because, “even under the district court’s con-
struction requiring ‘legal entitlement,’ the ‘awarding’ step
is satisfied when the credits increment on the credit
meter indicating that the player is entitled to the amount
due.” Appellant’s Reply Br. at 10. Aristocrat cites
Crevelt’s declaration for the proposition that IGT’s ma-
chines are programmed to “automatically increment the
credit meter to include the progressive prize.” Id. at 9.
Crevelt’s testimony, however, does not speak to whether
an IGT employee actually would be entitled to claim any
prize that the machine displays. There is no evidence in
the record that testers are given the right to use any
credits added to the credit meter or claim any prizes won
in the course of such use. Because Aristocrat failed to
establish a genuine fact dispute regarding the employee’s
entitlement to a prize, the district court properly granted
summary judgment in IGT’s favor on the issue of in-
fringement during testing.
    For these reasons, we affirm the district court’s grant
of summary judgment of noninfringement with respect to
liability under 35 U.S.C. § 271(a).
28                       ARISTOCRAT TECH   v. INTL GAME TECH

                 C. Indirect Infringement
     Neither the parties, nor the district court in its sum-
mary judgment order, expend significant time on the
question of indirect or induced infringement. The district
court premised its grant of summary judgment of nonin-
fringement on its finding of no direct infringement under
our decision in Muniauction. Based on our en banc deci-
sion in Akamai, we must vacate and remand the portion
of the order relating to indirect infringement on that
basis. As we stated in Akamai, “[r]equiring proof that
there has been direct infringement as a predicate for
induced infringement is not the same as requiring proof
that a single party would be liable as a direct infringer.”
Akamai, 692 F.3d at 1308-09 (emphasis in original).
Thus, “[a] party who knowingly induces others to engage
in acts that collectively practice the steps of the patented
method—and those others perform those acts—has had
precisely the same impact on the patentee as a party who
induces the same infringement by a single direct infring-
er; there is no reason, either in the text of the statute or
in the policy underlying it, to treat the two inducers
differently.” Id. at 1309.
    Like the plaintiffs in the cases underlying our en banc
decision in Akamai, Aristocrat deserves the opportunity to
press its indirect infringement theory with the benefit of
our clarification regarding inducement. While we express
no opinion on the ultimate merits of Aristocrat’s indirect
infringement position, the adduced evidence could support
a judgment in its favor on a theory of induced infringe-
ment. Therefore we vacate and remand the district
court’s grant of summary judgment as it relates to indi-
rect infringement.
      D. Alternative Grounds for Noninfringement
    IGT argues that we may affirm the district court’s
grant of summary judgment of noninfringement, and
avoid remand of this case on indirect infringement, on the
 ARISTOCRAT TECH   v. INTL GAME TECH                    29
basis that the bonus game in the accused machines ap-
pears during the main game as opposed to after it. The
’215 and ’603 patent claims include a limitation requiring
the “triggering [of] a second game to appear at said par-
ticular gaming machine in response to said occurrence of
said second game trigger condition, said second game
appearing after completion of said first main game.” ’215
patent col. 9 ll. 10-13; ’603 patent col. 8 ll. 36-39. The
district court, after a motion for reconsideration, con-
strued the term “completion” to mean “after a determina-
tion of a winning or losing result on the first main game
pursuant to the rules of the first main game.” J.A. 2644. 3
IGT contends that, in the accused machines, the appear-
ance of the Fort Knox bonus game pauses the main game
and that the results of the main game are not displayed to
the player until after the conclusion of the bonus game.
Citing gaming industry regulations, IGT asserts that a
game is not “complete” until the credits that have been
wagered and won are transferred to a player’s credit
meter.
     Aristocrat, citing Trading Technologies International,
lnc. v. eSpeed, lnc., 595 F.3d 1340, 1359 (Fed. Cir. 2010),
first responds that we review a denial of a summary
judgment motion for an abuse of discretion and that,
under that standard, we should affirm the district court’s
judgment. Aristocrat also contends that it presented
substantial expert testimony relating to the source code
responsible for triggering the bonus game and that the
trigger only occurs upon the completion of the main game.
As stated above, we review a district court’s grant or
denial of summary judgment under the law of the region-
al circuit, Board of Trustees of Leland Stanford Junior
University, 583 F.3d at 839, and the Ninth Circuit reviews
both grants and denials of summary judgment de novo.

    3  Neither party contests the district court’s construc-
tion of “completion” on appeal.
30                       ARISTOCRAT TECH   v. INTL GAME TECH
See, e.g., Humane Soc’y, 626 F.3d at 1047.       We see no
reason to depart from that general rule here.
    Regardless, we agree with Aristocrat that the district
court correctly found disputed issues of material fact with
respect to the limitation at issue. Nothing in the district
court’s construction of the term “completion” references
the display of results to the player and we decline to
construe the district court’s construction—especially
where IGT does not directly appeal that construction—to
include that limitation. Nor does our review of the record
below or here on appeal reveal a substantive challenge to
Aristocrat’s expert testimony regarding the timing and
operation of the accused machines. We therefore agree
with the district court that a material issue of fact exists
as to when the main game completes.
                       CONCLUSION
    For the reasons stated above, we affirm the district
court’s constructions of “making a wager” and the “award-
ing step,” affirm the district court’s grant of summary
judgment with respect to direct infringement, and vacate
and remand the district court’s judgment with respect to
indirect infringement.
AFFIRMED IN PART, VACATED AND REMANDED
                IN PART